NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED

                                                 IN THE DISTRICT COURT OF APPEAL
                                                 OF FLORIDA
                                                 SECOND DISTRICT

LAVAR CLIFFORD McNAIR,                           )
                                                 )
               Petitioner,                       )
                                                 )
v.                                               )      Case No. 2D18-3432
                                                 )
STATE OF FLORIDA,                                )
                                                 )
               Respondent.                       )
                                                 )

Opinion filed February 13, 2019.

Petition for Writ of Certiorari to the Circuit
Court for Hillsborough County; Mark R.
Wolfe, Judge.

Julianne M. Holt, Public Defender, Tampa,
for Petitioner.

Ashley Brooke Moody, Attorney General,
Tallahassee, and Donna S. Koch, Assistant
Attorney General, Tampa, for Respondent.


PER CURIAM.


               Dismissed.




LaROSE, C.J., and SALARIO and BADALAMENTI, JJ., Concur.